DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending and subject to the non-final action Aug. 19, 2020. In the response filed on Nov. 19, 2020, claims 1, 7, 9, 14, and 16, 20 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments filed Nov, 19, 2020, concerning the previous rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The examiner maintains the rejection for the following reasons below.
Applicant’s argument claim 1 (i): Applicant’s recites that Persson fails to disclose, while conducting an audio-based interaction on a wearable computing device in the form of an earpiece, upon reaching a screen-based interaction of the program being executed on the wearable computing device, output via the speaker of the earpiece a notification notifying a user of the screen-based interaction, and notify the user via audio output to interact with an external extender device during the screen-based interaction, as recited in claim 1. The Office cites col. 6, 11. 35-40 of Persson as teaching "while conducting the audio-based interaction, upon reaching a screen-based 
Examiner response claim 1 (i): The examiner respectfully disagrees with applicant’s arguments that prior art of record does not teach while conducting the audio-based interaction, upon reaching a screen-based interaction of the program being executed on the wearable computing device, output via the speaker of the earpiece a notification notifying a user of the screen-based interaction, and notify the user via audio output to interact with the external extender device during the screen-based interaction, the screen-based interaction comprising display of an image received from a remote computing device;
Persson teaches: conduct an audio-based interaction of the program being executed on the wearable computing device via the speech inputs received at the acoustic receiver and the audio outputs provided by the speaker of the earpiece, Persson – [Col. 3 lines 60-65] Fig. 1 headset with speaker. The audio device 106 may be a headset, an earpiece with a microphone, or any similar device that combines a speaker with a microphone. [Col. 4 lines 45-55] For example supervisor can communicate a text message to the mobile device via the audio device 106. The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102.)
while conducting the audio-based interaction, upon reaching a screen-based interaction of the program being executed on the wearable computing device, (Persson – [Col.5 lines 35-51] The speech engine 226 can convert audio signals input via the microphone 210 on the audio device 106 (the headset) and execute speech recognition software to determine the appropriate response to the audio signal. For example, when the user says "display staff within 50 feet," the microphone 210 inputs this audio signal and the speech engine converts the audio signal to a request to display the location of mobile devices for coworkers whose locations are determined to be within 50 feet of the user. The outputs 204 include a mobile device screen 252 and a speaker 254. The speaker 254 is the audio output for the audio device 106.) 
the screen-based interaction comprising display of an image received from a remote computing device; (Persson – [Col. 4 lines. 29-35] The content server 122 can be access by a cell tower via the mobile device 102 for displaying a map on the display 112. The map maybe of a retail store as illustrated in Fig. 4. [Col. 12 lines 6-14] The mobile device 102 request information for a spatial map of information from the content server 122, where the content server 122 is external to the mobile device.
The audio device 106 may be a headset that combines with a speaker (see Col. 3 lines 60-65). The headset is connect to the mobile device in Persson. The speaker 254 is the audio output for the audio device 106. Furthermore, the wearable computing device disclose by applicant’s specification recites that a wearable computing device may be the, earpiece, host or a mobile device as illustrated in Fig. 2 element 100 of applicant’s specification.
Gruber teaches: output via the speaker of the earpiece a notification notifying a user of the screen-based interaction, (Gruber – [0112] Voice input:  Bluetooth headsets and mobile device; [0187] assistant 1002 provides spoken output, which may be output via speakers (in device 60 or installed in the vehicle), headphones or the like, so as to continue the audio dialog with the user. For example, assistant 1002 can read content of text messages, email messages, and the like, and can provide options to the user in spoken form. [0190-0191] In the example, assistant 1002 displays and speaks a prompt 571 (“What can I help you with”). In response to user input (“Read my new message”), assistant 1002 repeats the user input 572 (“New message from Tom Devon”), on the display and/or in spoken form. Assistant then introduces 573 the incoming text message and reads it. In one embodiment, the text message may also be displayed on the screen.)
and notify the user via audio output to interact with the external extender device during the screen-based interaction, (Gruber – [0191-0194] As shown in FIG. 5B, after reading the incoming message to the user, assistant 1002 then tells the user that the user can "reply or read it again" 574. Again, such output is provided, in one embodiment, in spoken form (i.e., verbally). In this manner, the system of the present invention informs the user of available actions. As depicted in FIG. 5B, in one embodiment the spoken output is echoed 574 on-screen; however, such display of the spoken output is not required. In one embodiment, echo messages displayed on the screen scroll upwards automatically according to well-known mechanisms. In the example, the user says "Reply yes I'll be there at six". In one embodiment, assistant 1002 provides further verification of the user's composed text message by reading back the message. In this example, assistant 1002 says, verbally, "Here's your reply to Tom Devon: `Yes I'll be there at six’. Alternatively, assistant 1002 can generate a spoken prompt, such as "Ready to send it?" The user can indicate what he or she wishes to do by answering the spoken prompt (yes or no).)

Applicant’s argument claim 9 (ii): Applicant’s recites that Gruber fails to disclose executing a program locally on an earpiece. Further, as discussed above, the cited combination of Persson and Gruber fails to disclose, while conducting the audio-based interaction, upon reaching a screen-based interaction of the program being executed on the wearable computing device, output via the speaker of the earpiece a notification notifying a user of the screen-based interaction, and notify the user via audio output to interact with the external extender device during the screen-based interaction. As such, the cited combination of references fails to teach or suggest every element of claim 9 or of claims 11-15 depending therefrom.
Examiner response claim 9 (ii): The examiner respectfully disagrees with applicant’s arguments and recited above in examiner response claim 1 (i). The prior art 

Applicant’s argument claim 16 (iii): As discussed above in claim 1 and 9 arguments, the cited combination of Persson and Gruber fails to disclose these elements. As such, the cited combination of references fails to teach or suggest every element of claim 16 or of claims 19 and 20 depending therefrom.
Examiner response claim 16 (iii): The examiner respectfully disagrees with applicant’s arguments and recited above in examiner response claim 1 (i). The prior art of Persson and Gruber teaches the amendment limitation as recited in claim 1 and claim 16.

Applicant’s argument (iv): Applicant’s recites that it would not be obvious to combine the references as Gruber teaches away from Persson. Persson teaches a system that receives requests and outputs visual information to a display. Gruber teaches mechanisms integrated into a device that reduce the need for a user to interact with a display screen. As such, Gruber teaches away from the use of screen-based interactions, and therefore cannot properly be combined with Persson in the manner cited.
Examiner response (iv): The examiner respectfully disagrees that it would not have been obvious to combine the references of Persson and Gruber.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Persson and Gruber teaches connecting a headset device to mobile. Persson recites in Fig. 1 an audio device (headset 106) connected to mobile device 102. Gruber recites in paragraph 112 and 187 of a Bluetooth headset connected to mobile device being able to communicate with assistance 1002.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable Independent claims 1 and 9 recite the limitation of “A wearable computing device in the form of an earpiece and not having a display screen, the earpiece comprising:… send from the wearable computing device to the external extender device one or more of image data and an instruction to obtain image data from a remote service to the external extender device for presentation via the display of the external extender device” and “sending an instruction from the earpiece to the external extender device to obtain image data from the remote service for the screen-based interaction”. 
Applicant’s specification recites in paragraph [0027] the speech based computing device may utilized a remote service 326 to send image data via a network 324 to the external device as illustrated in Fig. 3 of applicant’s specification. In applicant’s specification in paragraphs [0012, 0018] and Figure 2 give an example of the speech-based computing device 100. The speech-based computing device 100 comprise an earpiece 102, host 104, a mobile device 206 and a tablet 208. The speech-based computing device 100 comprise an earpiece 102, host 104, a mobile device 206 and a tablet 208. Applicant’s specification appears to recite that the speech-based computing device (wearable computing device) is sending instruction to the external device to provide image data to the external device and not only just the earpiece is sending instruction and image data to the external device.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Applicant’s specification recites in paragraph [0027] the speech based computing device may utilized a remote service 326 to send image data via a network 324 to the external device as illustrated in Fig. 3 of applicant’s specification. In applicant’s specification in paragraphs [0012, 0018] and Figure 2 give an example of the speech-based computing device 100. The speech-based computing device 100 comprise an earpiece 102, host 104, a mobile device 206 and a tablet 208. The speech-based computing device 100 comprise an earpiece 102, host 104, a mobile device 206 and a tablet 208. Applicant’s specification appears to recite that the speech-based computing device (wearable computing device) is sending instruction to the external device to provide image data to the external device and not only just the earpiece is sending instruction and image data to the external device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-9, 11-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US Pat: 8,055,296 Filed Date: Nov. 6, 2007 hereinafter “Persson”) in view of Gruber (US PGPUB: 20130275875 Filed Date: Jun. 8, 2013 hereinafter “Gruber”).
Regarding independent claim 1, Persson teaches: A wearable computing device in the form of an earpiece and not having a display screen, the earpiece comprising: (Persson – [Col. 3 lines 60-65] Fig. 1 headset with speaker. The headset does not have a display screen connected to the headset (having only a speaker and microphone).)
an acoustic receiver configured to receive speech inputs; (Persson – [Col. 3 lines 60-65] Fig. 1 an audio device 106 The audio device 106 includes a microphone to input the user's audio signals)
a speaker configured to present audio outputs; (Persson – [Col. 3 lines 60-65] Fig. 1 headset with speaker. The audio device 106 may be a headset, an earpiece with a microphone, or any similar device that combines a speaker with a microphone.)
a communications subsystem configured to connect to an external extender device comprising a display; (Persson – [Col. 3 lines 60-65] Fig. 1 an external device namely a mobile device 102 where the headset is connected to the mobile device 102. [Col. 16 lines 10-15] Fig. 7 The DSP 702 may communicate with a wireless network via the analog baseband processing unit 710. Analog based processing unit can communicate to the microphone (712), earpiece (714) and/or headset (716).)
a logic subsystem residing on the wearable computing device, the logic subsystem configured to execute instructions; (Persson – The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102. The instructions are voice commands spoken into the microphone 210 on the audio device 106 illustrated in Fig. 1.)
and a storage subsystem residing on the wearable computing device, the storage subsystem comprising instructions executable by the logic subsystem to execute a program on the wearable computing device, (Persson – The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102.)
the program being executable to receive the speech inputs via the acoustic receiver of the earpiece and to provide outputs via the speaker of the earpiece, (Persson – [Col.5 lines 35-51] The speech engine 226 can convert audio signals input via the microphone 210 on the audio device 106 (the headset) and execute speech recognition software to determine the appropriate response to the audio signal. For example, when the user says "display staff within 50 feet," the microphone 210 inputs this audio signal and the speech engine converts the audio signal to a request to display the location of mobile devices for coworkers whose locations are determined to be within 50 feet of the user. The outputs 204 include a mobile device screen 252 and a speaker 254. The speaker 254 is the audio output for the audio device 106.)
connect to the external extender device via a wireless communications protocol, (Persson – Fig. 7 [Col. 16 lines 10-15] The DSP 702 may communicate with a wireless network via the analog baseband processing unit 710. The analog baseband processing unit 710 can communicate with the microphone (712), the earpiece (714) and headset (716).
conduct an audio-based interaction of the program being executed on the wearable computing device via the speech inputs received at the acoustic receiver of the earpiece and the audio outputs provided by the speaker of the earpiece, (Persson – [Col. 3 lines 60-65] Fig. 1 headset with speaker. The audio device 106 may be a headset, an earpiece with a microphone, or any similar device that combines a speaker with a microphone. [Col. 4 lines 45-55] For example supervisor can communicate a text message to the mobile device via the audio device 106. The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102.)
while conducting the audio-based interaction, upon reaching a screen-based interaction of the program being executed on the wearable computing device, (Persson – [Col.5 lines 35-51] The speech engine 226 can convert audio signals input via the microphone 210 on the audio device 106 (the headset) and execute speech recognition software to determine the appropriate response to the audio signal. For example, when the user says "display staff within 50 feet," the microphone 210 inputs this audio signal and the speech engine converts the audio signal to a request to display the location of mobile devices for coworkers whose locations are determined to be within 50 feet of the user. The outputs 204 include a mobile device screen 252 and a speaker 254. The speaker 254 is the audio output for the audio device 106.)
the screen-based interaction comprising display of an image received from a remote computing device; (Persson – [Col. 4 lines. 29-35] The content server 122 can be access by a cell tower via the mobile device 102 for displaying a map on the display 112. The map maybe of a retail store as illustrated in Fig. 4. [Col. 12 lines 6-14] The mobile device 102 request information for a spatial map of information from the content server 122, where the content server 122 is external to the mobile device.)
and via the wireless communications protocol, send from the wearable computing device to the external extender device one or more of image data and an instruction to obtain image data from a remote service to the external extender device for presentation via the display of the external extender device. (Persson – [Col. 4 lines 45-55] The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102. The request information needed from the content server 122 and displayed on the mobile device display 112. [Col.5 lines 35-51] The speech engine 226 can convert audio signals input via the microphone 210 on the audio device 106 (the headset) and execute speech recognition software to determine the appropriate response to the audio signal. For example, when the user says "display staff within 50 feet," the microphone 210 inputs this audio signal and the speech engine converts the audio signal to a request to display the location of mobile devices for coworkers whose locations are determined to be within 50 feet of the user. The outputs 204 include a mobile device screen 252 and a speaker 254. The speaker 254 is the audio output for the audio device 106. [Col. 16 lines 24-26] communication via Bluetooth interface to communicate wirelessly with mobile device.)
Persson does not explicitly teach: output via the speaker of the earpiece a notification notifying a user of the screen-based interaction, and notify the user via audio output to interact with the external extender device during the screen-based interaction,
However, Gruber teaches: output via the speaker of the earpiece a notification notifying a user of the screen-based interaction, (Gruber – [0112] Voice input:  Bluetooth headsets and mobile device; [0187] assistant 1002 provides spoken output, which may be output via speakers (in device 60 or installed in the vehicle), headphones or the like, so as to continue the audio dialog with the user. For example, assistant 1002 can read content of text messages, email messages, and the like, and can provide options to the user in spoken form. [0190-0191] In the example, assistant 1002 displays and speaks a prompt 571 (“What can I help you with”). In response to user input (“Read my new message”), assistant 1002 repeats the user input 572 (“New message from Tom Devon”), on the display and/or in spoken form. Assistant then introduces 573 the incoming text message and reads it. In one embodiment, the text message may also be displayed on the screen.)
and notify the user via audio output to interact with the external extender device during the screen-based interaction, (Gruber – [0191-0194] As shown in FIG. 5B, after reading the incoming message to the user, assistant 1002 then tells the user that the user can "reply or read it again" 574. Again, such output is provided, in one embodiment, in spoken form (i.e., verbally). In this manner, the system of the present invention informs the user of available actions. As depicted in FIG. 5B, in one embodiment the spoken output is echoed 574 on-screen; however, such display of the spoken output is not required. In one embodiment, echo messages displayed on the screen scroll upwards automatically according to well-known mechanisms. In the example, the user says "Reply yes I'll be there at six". In one embodiment, assistant 1002 provides further verification of the user's composed text message by reading back the message. In this example, assistant 1002 says, verbally, "Here's your reply to Tom Devon: `Yes I'll be there at six’. Alternatively, assistant 1002 can generate a spoken prompt, such as "Ready to send it?" The user can indicate what he or she wishes to do by answering the spoken prompt (yes or no).)
Accordingly, it would be obvious to one ordinary skilled in the art, before the effective filing date to have combine the teachings of Persson with the teaching of Gruber as both invention are related to aspects connecting headsets device to electronic device with display for sending and controlling user interface through voice commands. Adding the teaching of Gruber to include an in-dash computing device for allowing a user to send voice commands when hand-free is needed to improve road and street safety interaction.
Regarding dependents claim 4, Persson and Gruber discloses all the features with respect to claim 1 as outlined above.
Persson teaches: wherein the instructions are executable by the logic subsystem to connect to the external extender device by detecting a beacon signal emitted by the external extender device. (Persson — Fig. 7 [Col. 14 lines 40-50] The mobile device 102 includes a digital signal processor (DSP) 702 and a memory 704. As shown, the mobile device 102 may further include an antenna and front end unit 706, a radio frequency (RF) transceiver 708, an analog baseband processing unit 710, a microphone 712, an earpiece speaker 714, a headset port 716, an input/output interface 718, a removable memory card 720,)
Regarding dependents claim 5, 
Persson teaches: wherein the instructions are executable by the logic subsystem to connect to one or more additional external devices. (Persson – Fig. 1 connection to a 110 additional earpiece)
Regarding dependents claim 6, Persson and Gruber discloses all the features with respect to claim 1 as outlined above.
Persson does not explicitly teach: wherein the instructions are executable by the logic subsystem to receive from the external extender device information regarding one or more of an orientation, a frame rate, and a resolution of the display of the external extender device.
However, Gruber teaches: wherein the instructions are executable by the logic subsystem to receive from the external extender device information regarding one or more of an orientation, a frame rate, and a resolution of the display of the external extender device. (Gruber – [0111] Examples of different types of input data/information which may be accessed and/or utilized by multimodal virtual assistant 1002 may include, but are not limited to, one or more of the following (or combinations thereof): [0116] Compass, accelerometer, gyroscope, and/or travel velocity data, as well as other sensor data from mobile or handheld devices or embedded systems such as automobile control systems.)
Accordingly, it would be obvious to one ordinary skilled in the art, before the effective filing date to have combine the teachings of Persson with the teaching of Gruber as both invention are related to aspects connecting headsets device to electronic device with display for sending and controlling user interface through voice commands. Adding the teaching of Gruber to include an in-dash computing device for 
Regarding dependents claim 7, Persson and Gruber discloses all the features with respect to claim 1 as outlined above.
Persson teaches: wherein the instructions are executable by the logic subsystem to receive the image data from the remote computing device and send from the earpiece to the external extender device the image data received from the remote computing device. (Persson – [Col. 4 lines 45-55] The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102. The request information needed from the content server 122 and displayed on the mobile device display 112. [Col.5 lines 35-51] The speech engine 226 can convert audio signals input via the microphone 210 on the audio device 106 (the headset) and execute speech recognition software to determine the appropriate response to the audio signal. For example, when the user says "display staff within 50 feet," the microphone 210 inputs this audio signal and the speech engine converts the audio signal to a request to display the location of mobile devices for coworkers whose locations are determined to be within 50 feet of the user. The outputs 204 include a mobile device screen 252 and a speaker 254. The speaker 254 is the audio output for the audio device 106. [Col. 16 lines 24-26] communication via Bluetooth interface to communicate wirelessly with mobile device.)
Regarding dependents claim 8, Persson and Gruber 
Persson teaches: wherein the instructions are executable to receive user inputs for the program made via the external extender device, and wherein the user inputs comprise position signals corresponding to touch inputs on the external extender device. (Persson Fig. 7 element 732 touch screen)
Regarding independent claim 9, Persson teaches: A wearable computing device in the form of an earpiece and not having a display screen, the earpiece configured to utilize acoustic interactions as a primary user interface experience and comprising: (Persson – [Col. 3 lines 60-65] Fig. 1 headset with speaker. The headset does not have a display screen connected to the headset (having only a speaker and microphone). The audio device 106 includes a microphone to input the user's audio signals.)
an acoustic receiver configured to receive speech inputs; (Persson – [Col. 3 lines 60-65] Fig. 1 an audio device 106 The audio device 106 includes a microphone to input the user's audio signals)
a speaker configured to present audio outputs; (Persson – [Col. 3 lines 60-65] Fig. 1 headset with speaker. The audio device 106 may be a headset, an earpiece with a microphone, or any similar device that combines a speaker with a microphone.)
a communications subsystem configured to connect to an external extender device and a remote service, the external extender device comprising a display; (Persson – [Col. 3 lines 60-65] Fig. 1 an external device namely a mobile device 102 where the headset is connected to the mobile device 102. [Col. 16 lines 10-15] Fig. 7 The DSP 702 may communicate with a wireless network via the analog baseband processing unit 710. Analog based processing unit can communicate to the microphone (712), earpiece (714) and/or headset (716).)
a logic subsystem residing on the wearable computing device, the logic subsystem configured to execute instructions; (Persson – The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102. The instructions are voice commands spoken into the microphone 210 on the audio device 106 illustrated in Fig. 1.)
and a storage subsystem residing on the wearable computing device, the storage subsystem comprising (Persson – The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102.)
instructions executable by the logic subsystem to connect to the remote service via a computer network, connect to the external extender device, (Persson – [Col. 16 lines 24-26] communication via Bluetooth interface to communicate wirelessly with mobile device. [Col. 16 lines 10-15] Fig. 7 The DSP 702 may communicate with a wireless network via the analog baseband processing unit 710. Analog based processing unit can communicate to the microphone (712), earpiece (714) and/or headset (716).)
 execute a program locally on the earpiece as the primary user interface experience, the program being executable to receive the speech inputs via the acoustic receiver of the earpiece and to provide outputs via the speaker of the earpiece, (Persson – [Col.5 lines 35-51] The speech engine 226 can convert audio signals input via the microphone 210 on the audio device 106 (the headset) and execute speech recognition software to determine the appropriate response to the audio signal. For example, when the user says "display staff within 50 feet," the microphone 210 inputs this audio signal and the speech engine converts the audio signal to a request to display the location of mobile devices for coworkers whose locations are determined to be within 50 feet of the user. The outputs 204 include a mobile device screen 252 and a speaker 254. The speaker 254 is the audio output for the audio device 106.)
conduct an audio-based interaction of the program being executed on the wearable computing device via the speech inputs received at the acoustic receiver of the earpiece and the audio outputs provided by the speaker of the earpiece, (Persson – [Col. 3 lines 60-65] Fig. 1 headset with speaker. The audio device 106 may be a headset, an earpiece with a microphone, or any similar device that combines a speaker with a microphone. [Col. 4 lines 45-55] For example supervisor can communicate a text message to the mobile device via the audio device 106. The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102.)
while conducting the audio-based interaction, upon reaching a screen-based interaction of the program being executed on the wearable computing device, (Persson – [Col.5 lines 35-51] The speech engine 226 can convert audio signals input via the microphone 210 on the audio device 106 (the headset) and execute speech recognition software to determine the appropriate response to the audio signal. For example, when the user says "display staff within 50 feet," the microphone 210 inputs this audio signal and the speech engine converts the audio signal to a request to display the location of mobile devices for coworkers whose locations are determined to be within 50 feet of the user. The outputs 204 include a mobile device screen 252 and a speaker 254. The speaker 254 is the audio output for the audio device 106.)
the screen-based interaction comprising display of an image received from a remote computing device; (Persson – [Col. 4 lines. 29-35] The content server 122 can be access by a cell tower via the mobile device 102 for displaying a map on the display 112. The map maybe of a retail store as illustrated in Fig. 4. [Col. 12 lines 6-14] The mobile device 102 request information for a spatial map of information from the content server 122, where the content server 122 is external to the mobile device.)
send an instruction from the earpiece to the external extender device to obtain image data from the remote service for the screen-based interaction, and redirect user input information from the external extender device to the earpiece during the screen-based interaction. (Persson – [Col. 4 lines 5-10] The mobile device 102 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct. [Col. 4 lines 45-55] The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102. The request information needed from the content server 122 and displayed on the mobile device display 112. [Col. 12 lines 6-17] The mobile device 102 request information for a spatial map of information from the content server 122, In box 606, the primary mobile device outputs a spatial map of information to the transparent display, wherein the information is based on locations of the other mobile devices relative to the location of the primary mobile device 102.)
Persson does not explicitly teach: output via the speaker of the earpiece a notification notifying a user via audio output from the speaker of the screen-based 
However, Gruber teaches: output via the speaker of the earpiece a notification notifying a user via audio output from the speaker of the screen-based interaction, (Gruber – [0112] Voice input:  Bluetooth headsets and mobile device; [0187] assistant 1002 provides spoken output, which may be output via speakers (in device 60 or installed in the vehicle), headphones or the like, so as to continue the audio dialog with the user. For example, assistant 1002 can read content of text messages, email messages, and the like, and can provide options to the user in spoken form. [0190-0191] In the example, assistant 1002 displays and speaks a prompt 571 (“What can I help you with”). In response to user input (“Read my new message”), assistant 1002 repeats the user input 572 (“New message from Tom Devon”), on the display and/or in spoken form. Assistant then introduces 573 the incoming text message and reads it. In one embodiment, the text message may also be displayed on the screen.)
and notify the user via audio output to interact with the external extender device during the screen-based interaction, (Gruber – [0191-0194] As shown in FIG. 5B, after reading the incoming message to the user, assistant 1002 then tells the user that the user can "reply or read it again" 574. Again, such output is provided, in one embodiment, in spoken form (i.e., verbally). In this manner, the system of the present invention informs the user of available actions. As depicted in FIG. 5B, in one embodiment the spoken output is echoed 574 on-screen; however, such display of the spoken output is not required. In one embodiment, echo messages displayed on the screen scroll upwards automatically according to well-known mechanisms. In the example, the user says "Reply yes I'll be there at six". In one embodiment, assistant 1002 provides further verification of the user's composed text message by reading back the message. In this example, assistant 1002 says, verbally, "Here's your reply to Tom Devon: `Yes I'll be there at six’. Alternatively, assistant 1002 can generate a spoken prompt, such as "Ready to send it?" The user can indicate what he or she wishes to do by answering the spoken prompt (yes or no).)
Accordingly, it would be obvious to one ordinary skilled in the art, before the effective filing date to have combine the teachings of Persson with the teaching of Gruber as both invention are related to aspects connecting headsets device to electronic device with display for sending and controlling user interface through voice commands. Adding the teaching of Gruber to include an in-dash computing device for allowing a user to send voice commands when hand-free is needed to improve road and street safety interaction.
Regarding dependents claim 11, Persson and Gruber discloses all the features with respect to claim 9 as outlined above.
Persson teaches: wherein the instructions are executable by the logic subsystem to receive the user input information from the external extender device via the remote service. (Persson – [Col. 4 lines 29-35] The content server 122 can be access by a cell tower via the mobile device 102 for displaying a map on the display 112. The map maybe of a retail store as illustrated in Fig. 4. The mobile device 102 request information for a spatial map of information from the content server 122. [Col. 4 lines 5-10] The mobile device 102 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct. [Col. 12 lines 6-14])
Regarding dependents claim 12, Persson and Gruber discloses all the features with respect to claim 9 as outlined above.
Persson teaches: wherein the instructions are executable by the logic subsystem to receive the user input information directly from the external extender device. (Persson – [Col. 4 lines 5-10] The mobile device 102 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct.)
Regarding dependents claim 13, Persson and Gruber discloses all the features with respect to claim 12 as outlined above.
Persson teaches: wherein the instructions are executable by the logic subsystem to forward the user input information received directly from the external extender device to the remote service. (Persson – [Col. 4 lines. 29-35] The content server 122 can be access by a cell tower via the mobile device 102 for displaying a map on the display 112. The map maybe of a retail store as illustrated in Fig. 4. [Col. 12 lines 6-14] The mobile device 102 request information for a spatial map of information from the content server 122.)
 Regarding dependents claim 14, Persson and Gruber discloses all the features with respect to claim 9 as outlined above.
Persson teaches: wherein the instructions are executable by the logic subsystem to send image data from the earpiece the external extender device. (Persson – [Col. 4 lines 45-55] The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102. The request information needed from the content server 122 and displayed on the mobile device display 112. [Col.5 lines 35-51] The speech engine 226 can convert audio signals input via the microphone 210 on the audio device 106 (the headset) and execute speech recognition software to determine the appropriate response to the audio signal. For example, when the user says "display staff within 50 feet," the microphone 210 inputs this audio signal and the speech engine converts the audio signal to a request to display the location of mobile devices for coworkers whose locations are determined to be within 50 feet of the user. The outputs 204 include a mobile device screen 252 and a speaker 254. The speaker 254 is the audio output for the audio device 106. [Col. 16 lines 24-26] communication via Bluetooth interface to communicate wirelessly with mobile device.)
Accordingly, it would be obvious to one ordinary skilled in the art, before the effective filing date to have combine the teachings of Persson with the teaching of Gruber as both invention are related to aspects connecting headsets device to electronic device with display for sending and controlling user interface through voice commands. Adding the teaching of Gruber to include an in-dash computing device for allowing a user to send voice commands when hand-free is needed to improve road and street safety interaction.
Regarding dependents claim 15, 
Persson teaches: wherein the user input information comprises position signals corresponding to touch inputs on the external extender device. (Persson Fig. 7 element 732 touch screen)
Regarding independent claim 16, Persson teaches: On a wearable computing device in the form of an earpiece and not having a display screen, the earpiece configured to utilize acoustic interactions as a primary user interface experience (Persson – [Col. 3 lines 60-65] Fig. 1 headset with speaker. The headset does not have a display screen connected to the headset (having only a speaker and microphone). The audio device 106 includes a microphone to input the user's audio signals.)
and comprising an acoustic receiver and a speaker, (Persson – [Col. 3 lines 60-65] Fig. 1 an audio device 106 The audio device 106 includes a microphone to input the user's audio signals. The audio device 106 may be a headset, an earpiece with a microphone, or any similar device that combines a speaker with a microphone.) 
a method comprising: executing a program on the earpiece as the primary user interface experience, the program being executable to receive speech inputs via the acoustic receiver of the earpiece and to provide outputs via the speaker of the earpiece; (Persson – [Col.5 lines 35-51] The speech engine 226 can convert audio signals input via the microphone 210 on the audio device 106 (the headset) and execute speech recognition software to determine the appropriate response to the audio signal. For example, when the user says "display staff within 50 feet," the microphone 210 inputs this audio signal and the speech engine converts the audio signal to a request to display the location of mobile devices for coworkers whose locations are determined to be within 50 feet of the user. The outputs 204 include a mobile device screen 252 and a speaker 254. The speaker 254 is the audio output for the audio device 106.)
connecting to an external extender device comprising a display via a wireless communications protocol; (Persson – Fig. 7 [Col. 16 lines 10-15] The DSP 702 may communicate with a wireless network via the analog baseband processing unit 710. The analog baseband processing unit 710 can communicate with the microphone (712), the earpiece (714) and headset (716).)
conducting an audio-based interaction of the program being executed on the earpiece via the speech inputs received at the acoustic receiver of the earpiece and the audio outputs provided by the speaker of the earpiece; (Persson – [Col. 3 lines 60-65] Fig. 1 headset with speaker. The audio device 106 may be a headset, an earpiece with a microphone, or any similar device that combines a speaker with a microphone. [Col. 4 lines 45-55] For example supervisor can communicate a text message to the mobile device via the audio device 106. The user can speak into the microphone 210 on the audio device 106 to request information via the mobile device 102.)
while conducting the audio-based interaction, upon reaching a screen-based interaction of the program being executed on the earpiece, (Persson – [Col.5 lines 35-51] The speech engine 226 can convert audio signals input via the microphone 210 on the audio device 106 (the headset) and execute speech recognition software to determine the appropriate response to the audio signal. For example, when the user says "display staff within 50 feet," the microphone 210 inputs this audio signal and the speech engine converts the audio signal to a request to display the location of mobile devices for coworkers whose locations are determined to be within 50 feet of the user. The outputs 204 include a mobile device screen 252 and a speaker 254. The speaker 254 is the audio output for the audio device 106.)
the screen-based interaction comprising display of an image received from a remote computing device; Persson – [Col. 4 lines. 29-35] The content server 122 can be access by a cell tower via the mobile device 102 for displaying a map on the display 112. The map maybe of a retail store as illustrated in Fig. 4. [Col. 12 lines 6-14] The mobile device 102 request information for a spatial map of information from the content server 122, where the content server 122 is external to the mobile device.)
and receiving user input information from the external extender device during the screen-based interaction. (Persson – [Col. 4 lines 5-10] The mobile device 102 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct.)
Persson does not explicitly teach: outputting via the speaker of the earpiece a notification notifying a user of the screen-based interaction and to interact with the external extender device during the screen-based interaction, receiving from the external extender device orientation information regarding an orientation of the display of the external extender device; based upon the orientation information for presentation via the display of the external extender device;
However, Gruber teaches: outputting via the speaker of the earpiece a notification notifying a user of the screen-based interaction (Gruber – [0190-0191] In the example, assistant 1002 displays and speaks a prompt 571 (“What can I help you with”). In response to user input (“Read my new message”), assistant 1002 repeats the user input 572 (“New message from Tom Devon”), on the display and/or in spoken form. Assistant then introduces 573 the incoming text message and reads it. In one embodiment, the text message may also be displayed on the screen.)
and to interact with the external extender device during the screen-based interaction, (Gruber – [0191-0194] As shown in FIG. 5B, after reading the incoming message to the user, assistant 1002 then tells the user that the user can "reply or read it again" 574. Again, such output is provided, in one embodiment, in spoken form (i.e., verbally). In this manner, the system of the present invention informs the user of available actions. As depicted in FIG. 5B, in one embodiment the spoken output is echoed 574 on-screen; however, such display of the spoken output is not required. In one embodiment, echo messages displayed on the screen scroll upwards automatically according to well-known mechanisms. In the example, the user says "Reply yes I'll be there at six". In one embodiment, assistant 1002 provides further verification of the user's composed text message by reading back the message. In this example, assistant 1002 says, verbally, "Here's your reply to Tom Devon: `Yes I'll be there at six’. Alternatively, assistant 1002 can generate a spoken prompt, such as "Ready to send it?" The user can indicate what he or she wishes to do by answering the spoken prompt (yes or no).)
receiving from the external extender device orientation information regarding an orientation of the display of the external extender device; (Gruber − [0116] Compass, accelerometer, gyroscope, and/or travel velocity data, as well as other sensor data from mobile or handheld devices or embedded systems such as automobile control systems.)
via the wireless communications protocol, providing image data to the external extender device based upon the orientation information for presentation via the display of the external extender device; (Gruber − [0130] Invoking other applications on a device, such as calling a mapping application.). One skilled in the art would recognized a mapping application is capable of providing image data to the external extender device based upon the orientation information based upon the embedded system such as automobile control systems (i.e. the compass).)
Accordingly, it would be obvious to one ordinary skilled in the art, before the effective filing date to have combine the teachings of Persson with the teaching of Gruber as both invention are related to aspects connecting headsets device to electronic device with display for sending and controlling user interface through voice commands. Adding the teaching of Gruber to include an in-dash computing device for allowing a user to send voice commands when hand-free is needed to improve road and street safety interaction.
Regarding dependents claim 19, Persson and Gruber discloses all the features with respect to claim 16 as outlined above.
Persson teaches: wherein the user input information comprises position signals corresponding to touch inputs on the external extender device. (Persson Fig. 7 element 732 touch screen)
Regarding dependents claim 20, Persson and Gruber discloses all the features with respect to claim 16 as outlined above.
Persson teaches: further comprising connecting a remote service via a computer network, wherein receiving the user input information from the external extender device Persson – [Col. 12 lines 6-117] The mobile device 102 request information for a spatial map of information from the content server 122. In box 606, the primary mobile device outputs a spatial map of information to the transparent display, wherein the information is based on locations of the other mobile devices relative to the location of the primary mobile device 102. [Col. 4 lines. 29-35] The content server 122 can be access by a cell tower via the mobile device 102 for displaying a map on the display 112.)

Claim(s) 2, 3, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US Pat: 8,055,296 Filed Date: Nov. 6, 2007 hereinafter “Persson”) in view of Gruber (US PGPUB: 20130275875 Filed Date: Jun. 8, 2013 hereinafter “Gruber”) as applied to claims 1, 4-6, 9, 11-16 and 19-20 above, and further in view of and further in view of (Jawad Pirzada et al. (US PGPUB: 20050182847, File Date: Jan 21, 2004 hereinafter “Jawad Pirzada”)
Regarding dependents claim 2, Persson and Gruber discloses all the features with respect to claim 1 as outlined above.
Persson teaches: wherein the wireless communications protocol is a first wireless communications protocol, (Persson – [Col. 3 lines 31-35FIG.1 shows a wireless communications system including the mobile device 102. FIG. 1 depicts the mobile device 102, which is operable for implementing aspects of the present disclosure, but the present disclosure should not be limited to these implementations.
Persson does not explicitly teach: and wherein the instructions are executable by the logic subsystem to connect to the external extender device also via a second wireless communications protocol.
However, Jawad Pirzada teaches: and wherein the instructions are executable by the logic subsystem to connect to the external extender device also via a second wireless communications protocol. (Jawad Pirzada — [0021] Now referring to FIG. 1, a client system 10 is shown in relation to first wireless access point 12, a second wireless access point 16)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have combined Persson, Gruber, and Jawad Pirzada to obtained a method for communication to an mobile device using a hand free wireless device for transmitting commands to a computer device connected to the hand free wireless device. One of ordinary skill in the art would have been motivated to make this modification in order to improve road and street safely during interaction with a smartphone in a hands-free environment.
Regarding dependents claim 3, Persson, Gruber and Jawad Pirzada discloses all the features with respect to claim 2 as outlined above.
Persson 
However, Jawad Pirzada teaches: wherein the instructions are executable by the logic subsystem to monitor one or more performance characteristics for each of the first wireless communications protocol and the second wireless communications protocol, (Jawad Pirzada — [0012] [0027] One technical advantage is providing a dynamic switching module able to monitor performance data and dynamically switch between wireless network protocols based on performance data. This allows a user to take advantage of the best wireless network protocol available. Performance data module 82 includes throughput monitor 83, signal quality monitor 84, signal strength monitor 86 and power monitor 87. Generally, performance data module 82 is able to obtain network performance data from receiver module 80 and recording to two or more different wireless network protocols.)
and to communicate with the external extender device via one of the first wireless communications protocol and the second wireless communications protocol based upon the one or more performance characteristics. (Jawad Pirzada — [0008] [0021] a system and method that facilitates dynamic switching between network protocols during a wireless communication session based on the performance characteristics of different network protocols available to the system. FIG. 1, a client system 10 is shown in relation to first wireless access point 12)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have combined Persson, Gruber, and Jawad Pirzada to obtained a method for communication to an mobile device using a hand free wireless device for transmitting commands to a computer device connected to the hand free wireless device. One of ordinary skill in the art would have been motivated 
Regarding dependents claim 10, Persson and Gruber discloses all the features with respect to claim 9 as outlined above.
Persson does not explicitly teach: wherein the instructions are executable by the logic subsystem to connect to the external extender device via a first wireless communications protocol and a second wireless communications protocol, to monitor one or more performance characteristics for each of the first wireless communications protocol and the second wireless communications protocol, and to communicate with the external extender device via one of the first wireless communications protocol and the second wireless communications protocol based upon the one or more performance characteristics.
However, Jawad Pirzada teaches: wherein the instructions are executable by the logic subsystem to connect to the external extender device via a first wireless communications protocol and a second wireless communications protocol, (Jawad Pirzada — [0021] Now referring to FIG. 1, a client system 10 is shown in relation to first wireless access point 12, a second wireless access point 16)
to monitor one or more performance characteristics for each of the first wireless communications protocol and the second wireless communications protocol, (Jawad Pirzada — [0012] [0027] One technical advantage is providing a dynamic switching module able to monitor performance data and dynamically switch between wireless network protocols based on performance data. This allows a user to take advantage of the best wireless network protocol available. Performance data module 82 includes throughput monitor 83, signal quality monitor 84, signal strength monitor 86 and power monitor 87. Generally, performance data module 82 is able to obtain network performance data from receiver module 80 and recording to two or more different wireless network protocols.)
and to communicate with the external extender device via one of the first wireless communications protocol and the second wireless communications protocol based upon the one or more performance characteristics. (Jawad Pirzada — [0021] Now referring to FIG. 1, a client system 10 is shown in relation to first wireless access point 12, a second wireless access point 16)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have combined Persson, Gruber, and Jawad Pirzada to obtained a method for communication to an mobile device using a hand free wireless device for transmitting commands to a computer device connected to the hand free wireless device. One of ordinary skill in the art would have been motivated to make this modification in order to improve road and street safely during interaction with a smartphone in a hands-free environment.
Regarding dependents claim 17, Persson and Gruber discloses all the features with respect to claim 16 as outlined above.
Persson does not explicitly teach: wherein the wireless communications protocol is a first wireless communications protocol, and further comprising connecting to the external extender device also via a second wireless communications protocol.
However, Jawad Pirzada teaches: wherein the wireless communications protocol is a first wireless communications protocol, and further comprising connecting Jawad Pirzada — [0021] Now referring to FIG. 1, a client system 10 is shown in relation to first wireless access point 12, a second wireless access point 16)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have combined Persson, Gruber, and Jawad Pirzada to obtained a method for communication to an mobile device using a hand free wireless device for transmitting commands to a computer device connected to the hand free wireless device. One of ordinary skill in the art would have been motivated to make this modification in order to improve road and street safely during interaction with a smartphone in a hands-free environment.
Regarding dependents claim 18, Persson, Gruber and Jawad Pirzada discloses all the features with respect to claim 17 as outlined above.
Persson does not explicitly teach: further comprising monitoring one or more performance characteristics for each of the first wireless communications protocol and the second wireless communications protocol, and communicating with the external extender device via one of the first wireless communications protocol and the second wireless communications protocol based upon the one or more performance characteristics.
However, Jawad Pirzada teaches: further comprising monitoring one or more performance characteristics for each of the first wireless communications protocol and the second wireless communications protocol, (Jawad Pirzada — [0012] [0027] One technical advantage is providing a dynamic switching module able to monitor performance data and dynamically switch between wireless network protocols based on performance data. This allows a user to take advantage of the best wireless network protocol available. Performance data module 82 includes throughput monitor 83, signal quality monitor 84, signal strength monitor 86 and power monitor 87. Generally, performance data module 82 is able to obtain network performance data from receiver module 80 and recording to two or more different wireless network protocols.)
and communicating with the external extender device via one of the first wireless communications protocol and the second wireless communications protocol based upon the one or more performance characteristics. (Jawad Pirzada — [0008] [0021] a system and method that facilitates dynamic switching between network protocols during a wireless communication session based on the performance characteristics of different network protocols available to the system. FIG. 1, a client system 10 is shown in relation to first wireless access point 12)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have combined Persson, Gruber, and Jawad Pirzada to obtained a method for communication to an mobile device using a hand free wireless device for transmitting commands to a computer device connected to the hand free wireless device. One of ordinary skill in the art would have been motivated to make this modification in order to improve road and street safely during interaction with a smartphone in a hands-free environment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CARL E BARNES JR/Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177